Citation Nr: 1725454	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  08-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus, including as due to herbicidal agent exposure and as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1959 to December 1963.  The Veteran died in June 2017.

This appeal initially came to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
 
In a September 2014, decision the Board denied the claim for service connection for diabetes.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In June 2015, the Court signed an Order vacating the Board's September 2014 denial and remanding this matter for action in accordance with a joint motion of the parties for remand (JMR).  Accordingly, the Board remanded the case to the AOJ for additional development and consideration in September 2015, and again in September 2016.  The file is again before the Board.  

The Veteran testified at a Travel Board hearing at the RO in June 2011, before a Veterans Law Judge (VLJ).  A transcript is of record.  However, the VLJ who conducted the hearing is no longer available to participate in the decision and the claim was reassigned.  Notice was provided to the Veteran in May 2016, informing him of his right to another hearing.


FINDING OF FACT

On June 23, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Phoenix, Arizona, that the Veteran died in June 2017.






CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 




ORDER

The appeal is dismissed.




		
MATTHEW W. BLACKWELDER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


